Exhibit 10.6
RHI ENTERTAINMENT, INC.
SENIOR EXECUTIVE BONUS PLAN
1. Purpose
     This Senior Executive Bonus Plan (the “Bonus Plan”) is intended to provide
an incentive for superior work and to motivate eligible executives of RHI
Entertainment, Inc. (the “Company”) and its subsidiaries toward even higher
achievement and business results, to tie their goals and interests to those of
the Company and its stockholders and to enable the Company to attract and retain
highly qualified executives. The Bonus Plan is for the benefit of Covered
Executives (as defined below).
2. Covered Executives
     From time to time, the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) may select certain key executives
(the “Covered Executives”) to be eligible to receive bonuses hereunder.
3. Administration
     The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Bonus Plan.
4. Bonus Determinations
     (a) A Covered Executive may receive a bonus payment under the Bonus Plan
based upon the attainment of performance objectives which are established by the
Compensation Committee and relate to financial, operational or other metrics
with respect to the Company or any of its subsidiaries (the “Performance
Goals”), including but not limited to: net earnings (either before or after
interest, taxes, depreciation and amortization), adjusted EBITDA, economic
value-added, sales or revenue, net income (either before or after taxes),
operating earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), cash flow return on capital, return on net assets,
return on stockholders’ equity, return on assets, return on capital, stockholder
returns, return on sales, gross or net profit margin, productivity, expense,
margins, operating efficiency, customer satisfaction, working capital, earnings
per share, price per share of the Company’s equity, and market share, any of
which may be measured either in absolute terms or as compared to any incremental
increase or decrease, or as compared to results of a peer group.
     (b) Except as otherwise set forth in this Section 4(b): (i) any bonuses
paid to Covered Executives under the Bonus Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
objectives relating to the Performance Goals, (ii) bonus formulas for Covered
Executives shall be adopted in each performance period by the Compensation
Committee and (iii) no bonuses shall be paid to Covered Executives unless and
until the Compensation Committee makes a certification with respect to the
attainment of the performance objectives. Notwithstanding the foregoing, the
Company may pay bonuses (including, without limitation, discretionary bonuses)
to Covered Executives under the Bonus

 



--------------------------------------------------------------------------------



 



Plan based upon such other terms and conditions as the Compensation Committee
may in its discretion determine.
     (c) The payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive’s employment
by the Company on the last day of the performance period; provided, however,
that the Compensation Committee may make exceptions to this requirement, in its
sole discretion, including, without limitation, in the case of a Covered
Executive’s termination of employment, retirement, death or disability.
5. Amendment and Termination
     The Company reserves the right to amend or terminate the Bonus Plan at any
time in its sole discretion. Any amendments to the Bonus Plan shall require
stockholder approval only to the extent required by any applicable law, rule or
regulation.
6. Stockholder Approval
     No bonuses shall be paid under the Bonus Plan unless and until the
Company’s stockholders shall have approved the Bonus Plan. The Bonus Plan will
be submitted for the approval of the Company’s stockholders after the initial
adoption of the Plan by the Board of Directors of the Company.
7. Term of Plan
     The Bonus Plan shall become effective as of June ___, 2008. The Bonus Plan
shall expire on the earliest to occur of: (a) the first material modification of
the Bonus Plan (as defined in Treasury Regulation Section 1.162-27(h)(1)(iii));
(b) the first meeting of the Company’s stockholders at which members of the
Board of Directors of the Company are to be elected that occurs after the close
of the third calendar year following the calendar year in which occurred the
first registration of an equity security of the Company under Section 12 of the
Securities Exchange Act of 1934, as amended; or (c) such other date required by
Section 162(m) of the Code and the rules and regulations promulgated thereunder
(including without limitation Treasury Regulation Section 1.162-27(f)(2)). The
Bonus Plan is intended to be subject to the relief set forth in Treasury
Regulation Section 1.162-27(f)(1) and shall be interpreted accordingly.
* * * * *

2



--------------------------------------------------------------------------------



 



     I hereby certify that the Bonus Plan was duly adopted by the Board of
Directors of RHI Entertainment, Inc. as of June ___, 2008.
     I hereby certify that the Bonus Plan was approved by the stockholders of
RHI Entertainment, Inc. as of June ___, 2008.
Executed on this ___day of June, 2008.

                  /s/ Henry S. Hoberman       Name:   Henry S. Hoberman     
Title:   Executive Vice President,
General Counsel & Secretary     

Signature Page — Senior Executive Bonus Plan

 